DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/17/2022. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ENRIQUE J. MORA (Reg. no. 36875) on 06/09/2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:

Claim 1 line 8, after "arranged at” delete "selectable" , and insert --selected--.

Allowable Subject Matter
Claims 1-23 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 12 is/are allowed primarily because the prior art of record U.S Publication number 2020/0165967 A1 to KERTH’967 and U.S Publication number 2019/0162482 A1 to KERTH’482 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record cited above disclose a pumped heat energy storage (PHES) system with a hot thermal storage apparatus (104 in KERTH’967,16 in 2019/0162482A1), a cold thermal storage apparatus (102 in KERTH’967,14 in KERTH’482), a charging turbomachinery (heat pump 108 in KERTH’967, 11 in KERTH’482) and a discharging turbomachinery (142 in KERTH’967, 11" in KERTH’482).
The subject-matter of claims 1 and 12 technologically differs from this known PHES system in that an annular ducting arrangement having an inner duct and an annular duct coaxially disposed about the inner duct is present, wherein the inner duct is arranged to transmit a high-temperature, high-pressure flow of a working fluid while the annular duct is arranged to transmit a lower- temperature, high-pressure flow of the working fluid, wherein the annular ducting arrangement is arranged at a selected location of a path to transmit the high-temperature, high-pressure flow of working fluid and the lower-temperature, high-pressure flow of working fluid between the hot thermal storage apparatus of the pumped heat energy storage system and the charging turbomachinery and/or the discharging turbomachinery of the pumped heat energy storage system. The problem to be solved by the present invention may be regarded as to increase the overall efficiency of the PHES system, decrease the physical size of the storage apparatuses involved and reduce the system complexity.
The use of the annular ducting of the claim 1 at a selected location between the hot storage apparatus and the turbo-machineries operable in converting heat into electricity and vice-versa is beneficial in increasing the temperature of the working fluid.
Although insulating the fluid flowing in the inner duct from heat losses and further increasing its temperature along the ducting it is possible bring the fluid which enters the turbomachines or the heat storage apparatus at a higher temperature consequently increasing the PHES system efficiency, however increasing the temperature of the fluid entering the storage apparatus allows also a choice of smaller store volumes.
Further, Using the annular ducting of claim 1 avoids the need for extra bulky insulating material for the piping thus it allows to decrease the system size and complexity, even if coaxial ducts might be known to the person skilled in the art for transporting fluid media of different temperatures the application of such a technology at the PHES system of the documents U.S 2020/0165967 A1 and U.S 2020/0165967 A1 would neither be impelled nor obvious.
In view of the foregoing, it would not have been obvious to one of ordinary skill in the art to directly increase the temperature of the working fluid, rather than insulating an inner duct with an annular duct in a ducting between the hot storage and the turbo-machineries.
Furthermore, the use of coaxial ducting such as in the claimed invention would require substantial compromises in the system of prior art of record to allow for the coaxial passage of fluids, therefore a person of ordinary skill in the art would not have been motivated to adopt coaxial ducting as claimed in the instant application.
The similar reasons of allowability could be followed for the claim 12.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 9, 2022